Exhibit 10.10

AFFINITY BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

This Affinity Bank Supplemental Executive Retirement Plan (“Plan”) is adopted as
of this   2   day   January   , 2019 (the “Effective Date”) by Affinity Bank,
located in Atlanta, Georgia (the “Employer” or the “Bank”) and a wholly-owned
subsidiary of ABB Financial Group, Inc., for the benefit of Edward Cooney (the
“Executive”).  The purpose of the Plan is to provide certain supplemental
nonqualified pension benefits to certain executives who have contributed
substantially to the success of the Employer and the Employer desires to
incentivize the executives to continue in its employ.  

This Plan is intended to be and shall be administered as an income tax
nonqualified, unfunded plan primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), Sections 201(2), 301(a)(3), and 401(a)(1).  This Plan is
intended to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and, accordingly, the intent of the
parties hereto is that the Plan shall be operated and interpreted consistent
with the requirements thereof.

ARTICLE 1
DEFINITIONS

Whenever used in this Plan, the following terms have the meanings specified:

1.1.“Account Balance” means, as of any date, the liability that should be
accrued by the Bank under generally accepted accounting principles (“GAAP”) on
behalf of the Executive.

1.2. “Annuity Contract” means the following annuity contract(s) purchased and
solely owned by the Bank:  a Flexible Premium Indexed Deferred Annuity Contract
issued by [intentionally omitted], contract #[intentionally omitted] or such
other annuity contracts (a) as the Bank may purchase from time to time in
accordance with Plan Section 2.3 or otherwise, the income value of which the
Bank intends to serve as the measure of the Plan benefit for Executive and (b)
are identified by Policy number in writing by the Bank as an “Annuity Contract”
under this Plan.

1.3.“Beneficiary” means the person or entity designated, or otherwise determined
in accordance with Article 4, in writing by the Executive to receive death
benefits pursuant to this Plan in the event of the Executive’s death.  

1.4.“Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs, and returns to
the Plan Administrator to designate one or more Beneficiaries.

1.5.“Board” means the Board of Directors of the Bank.

1.6.“Change in Control” means a transaction or circumstance in which any of the
following have occurred and that does not also constitute a Non-Control
Transaction:

--------------------------------------------------------------------------------

 

(1)

during any twelve (12) month period the individuals who are members of the Board
(or the highest member of the chain of corporations which includes the Bank for
which no other corporation is a majority shareholder (“Parent”)) (the “Incumbent
Board”), cease for any reason to constitute at least 50% of the Incumbent Board;
provided, however, that if the election, or nomination for election by the
Bank’s or Parent’s shareholders, as the case may be, of any new director was
approved in advance by a vote of at least 50% of the Incumbent Board, such new
director shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board;

 

 

(2)

the acquisition of any voting securities of the Bank (the “Voting Securities”)
by any “Person” (as the term “person” is used for purposes of Section 13(d) or
14(d) of the Securities Exchange Act of 1934 (“Exchange Act”)), or more than one
Person acting as a group, immediately after which such Person or group has
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the combined voting power of the Bank’s then
outstanding Voting Securities;

 

 

(3)

any Person, or more than one Person acting as a group, acquires (or has acquired
during the 12 month period ending of the date of the most recent acquisition by
such Person or Persons) securities of the Bank representing 30% or more of the
Voting Securities; provided, however, that the event described in this paragraph
(iii) shall not be deemed to be a Change in Control by virtue of any of the
following acquisitions:  (A) by the Bank or the Parent, (B) by any employee
benefit plan (or related trust) sponsored or maintained by the Bank or the
Parent, or (C) by an underwriter temporarily holding securities pursuant to an
offering of such securities; or

 

 

(4)

when any one Person, or more than one Person acting as a group, acquires (or has
acquired during the twelve (12)-month period ending on the date of the most
recent acquisition by such Person or Persons) assets from the Bank that have a
total gross fair market value equal to or more than 40% of the total gross fair
market value of all of the assets of such entity (determined without regard to
any liabilities associated with such assets) immediately prior to such
acquisition or acquisitions, without regard to assets transferred to: (A) a
shareholder or owner of the Bank (immediately before the asset transfer) in
exchange for or with respect to its stock, (B) an entity, 50% or more of the
total value or voting power of which is owned directly or indirectly, by the
Bank immediately after the transfer, (C) a Person, or more than one Person
acting as a group, that owns, directly or indirectly, 50% or more of the total
value or voting power of all the outstanding stock of the Bank immediately after
the transfer, or (D) an entity,

--------------------------------------------------------------------------------

 

at least 50% of the total value or voting power of which is owned, directly or
indirectly, by a Person, or more than one Person acting as a group, that owns,
directly or indirectly, 50% or more of the total value or voting power of the
Bank immediately after the transfer.

 

A “Non-Control Transaction” means any merger, consolidation or reorganization or
similar transaction in which the shareholders of the Bank or Parent immediately
before such merger, consolidation, reorganization or similar transaction, own,
directly or indirectly and in substantially the same proportion as their
ownership of the common stock of the Bank or Parent immediately before such
transaction (and solely by virtue of their shares or other securities of the
Parent), immediately following such transaction, at least 50% of the combined
voting power of the outstanding voting securities of the corporation resulting
from such merger, consolidation or reorganization (the “Surviving Corporation”);
and immediately following such merger, consolidation or reorganization, members
of the Incumbent Board shall constitute at least 50% of the members of the board
of directors of the Surviving Corporation; or

For the avoidance of doubt, the term “Change in Control” is intended to include
a merger, reorganization, combination or consolidation of the Bank and/or the
Parent into or with another Person or other acquisition of the Bank and/or the
Parent in which the stockholders of the Parent immediately preceding such
merger, reorganization, combination, consolidation or other acquisition (solely
by virtue of their shares or other securities of the Parent) shall own fifty
percent (50%) or less of the voting securities of the surviving entity.  Any
transaction or series of transactions shall not be a Change in Control unless
such transaction or series of transactions also constitutes a “change in
control” in accordance with Code Section 409A(a)(2)(A)(v).

1.7.“Disability” shall mean the Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of net less than twelve (12) months or (ii) is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Employer.

Medical determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Employer, provided that the definition of disability applied
under such disability insurance program complies with the requirements of
Section 409A. Upon the request of the Plan Administrator, the Executive must
submit proof to the Plan Administrator of Social Security Administration’s or
the provider’s determination.

1.8.“ERISA” means the Employee Retirement Income Security Act of 1974.

1.9.“Rider” means the income rider attached to the Annuity Contract as an
endorsement or other product feature that operates as an income rider, with such
feature providing for a withdrawal or payment feature for the life of the
annuitant.

--------------------------------------------------------------------------------

1.10.“Normal Retirement Age” means age sixty-five (65).

1.11.“Separation from Service” means separation from service as that term is
defined and interpreted in Section 409A of the Code and Treasury Regulation
§1.409A-1(h) or in subsequent regulations or other guidance issued by the
Internal Revenue Service.

ARTICLE 2
ASSET FINANCING, OWNERSHIP AND RIGHTS

2.1.Annuity Contract and Other Investments.  For purposes of satisfying its
obligations to provide benefits under this Plan, the Bank has initially invested
in the Annuity Contract and may invest in other investments.  However, nothing
in this Section shall require the Bank to invest in any particular form of
investment.

2.2.Ownership of the Annuity Contract.  The Bank is the sole owner of the
Annuity Contract, and other such investments, and shall have the right to
exercise all incidents of ownership.  The Bank shall be the beneficiary of the
death proceeds of the Annuity Contract.  The Bank shall at all times be entitled
to the Annuity Contract’s cash surrender value, as that term is defined in the
Annuity Contract.

2.3.Right to Annuity Contract.  Notwithstanding any provision hereof to the
contrary, the Bank shall have the right to sell or surrender any Annuity
Contract without terminating this Plan, provided the Bank replaces the Annuity
Contract with a comparable annuity policy, or asset of comparable value, with a
comparable lifetime withdrawal feature and comparable benefit value.  Without
limitation, the Annuity Contract at all times shall be the exclusive property of
the Bank and shall be subject to the claims of the Bank’s creditors.

2.4.Rabbi Trust.  Employer may establish a “rabbi trust” to which contributions
may be made to provide the Employer with a source of funds for purposes of
satisfying the obligations of the Employer under the Plan.  The trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan. Neither the Executive nor the Beneficiary shall have any
beneficial ownership interest in any assets held in the trust.

ARTICLE 3
RETIREMENT AND OTHER BENEFITS

3.1.Normal Retirement Benefit. Upon the Executive’s Separation from Service on
or after reaching Normal Retirement Age for any reason other than death or
Disability, the Executive will be entitled to the monthly benefit payment
described in this paragraph 3.1.  The amount of the monthly benefit will equal
the amount that is paid from the Annuity Contract designated under this Plan to
benefit the Executive through the Rider (the “Normal Retirement Benefit”).  The
Normal Retirement Benefit will commence on the first (1st) day of the second
month following the date of the Executive’s Separation from Service, payable
monthly and continuing for the Executive’s lifetime.  Subject to paragraph 3.5,
this shall be the Executive’s benefit in lieu of any other benefit under this
Plan.  

3.2.Early Termination Benefit.  In the event the Executive should incur a
Separation from Service prior to Normal Retirement Age for any reason other than
death or Disability, the

--------------------------------------------------------------------------------

Executive will be entitled to the vested Normal Retirement Benefit.  For this
purpose, the Executive will vest in the Normal Retirement Benefit (determined at
the Executive’s Normal Retirement Age) ratably over the period from the
Effective Date to the Executive’s Normal Retirement Age based on the number of
whole calendar months between the Effective Date and the Executive’s Normal
Retirement Age.  Subject to paragraph 3.4 in the event the Executive dies prior
to reaching Normal Retirement Age, the Early Termination Benefit will commence
on the first (1st) day of the second month following the Executive’s Normal
Retirement Age and will continue for the Executive’s lifetime.  Subject to
paragraph 3.5, this shall be the Executive’s benefit in lieu of any other
benefit under this Plan.

3.3.Disability Benefit.  In the event the Executive should incur a Separation
from Service prior to Normal Retirement Age as a result of Disability, the
Executive will be entitled to the vested Normal Retirement Benefit as of the
date of Separation from Service.  For this purpose, the Executive will vest in
the Normal Retirement Benefit (determined at the Executive’s Normal Retirement
Age) ratably over the period from the Effective Date to the Executive’s Normal
Retirement Age based on the number of whole calendar months between the
Effective Date and the Executive’s Normal Retirement Age.  Subject to paragraph
3.4 in the event the Executive dies prior to reaching Normal Retirement Age, the
Disability Benefit will commence on the first (1st) day of the second month
following the Executive’s Normal Retirement Age and will continue for the
Executive’s lifetime.  Subject to paragraph 3.5, this shall be the Executive’s
benefit in lieu of any other benefit under this Plan.

3.4.Death During Active Service, or Death Following a Separation from Service
but Prior to Normal Retirement Age.  Upon the death of the Executive while in
active service with the Employer, or upon the death of the Executive following a
Separation from Service but prior to reaching Normal Retirement Age, the
Employer shall pay to the Executive’s Beneficiary the greater of (i) the Account
Balance or (ii) the present value of the Normal Retirement Benefit as determined
at the Normal Retirement Age, assuming one hundred eighty (180) monthly payments
and the current discount rate in use by the Bank for the Plan.  Such death
benefit shall be payable in a lump sum no later than sixty (60) days from the
date of death.  This shall be the Executive’s benefit in lieu of any other
benefit under this Plan.

3.5.Death During Benefit Period.  Upon death of the Executive after benefit
payments have commenced under paragraphs 3.1, 3.2 or 3.3, but before receiving a
total of one hundred eighty (180) monthly payments, the Employer shall pay to
the Executive’s Beneficiary the greater of (i) the Account Balance or (ii) the
present value of the remaining payments to satisfy a total of one hundred eighty
(180) monthly payments.  Such death benefit shall be payable in a lump sum no
later than sixty (60) days from the date of death.  If the Executive dies after
receiving one hundred eighty (180) or more payments of benefit payments, this
Agreement will terminate and no additional payments will be made to the
Executive’s Beneficiary under the Plan.

3.6.Effect of Change in Control.  Upon a Change in Control prior to the payment
of all benefits payable under the Plan, the Employer will establish a “rabbi
trust,” if one has not already been established, for the purposes of this Plan,
to which assets will be contributed to provide the Employer with a source of
funds for purposes of satisfying the obligations of the Employer under the
Plan.  The amount of the contribution to the “rabbi trust” will be the amount
sufficient to satisfy the obligation of the Employer under the Plan.  In
addition, if the Change in Control occurs while

--------------------------------------------------------------------------------

the Executive is in service to the Employer but prior to the Executive reaching
Normal Retirement Age, the Executive will fully vest in the Normal Retirement
Benefit, with such benefit payable in the amounts as provided for in paragraphs
3.1 and 3.5, commencing on the first (1st) day of the second month following the
later of the Executive’s Normal Retirement Age or Separation from Service
(except in the case of the Disability or death of the Executive while in service
to the Employer, in which case the benefit shall be payable under paragraph 3.3
or 3.4 accordingly).  

3.7.Restriction on Timing of Distributions. Notwithstanding the applicable
provisions of this Plan regarding timing of payments, the following special
rules shall apply if the stock of the Employer is publicly traded at the time of
the Executive’s Separation from Service in order for this Plan to comply with
Code Section 409A: (i) to the extent the Executive is a “specified employee” (as
defined under Code Section 409A) at the time of a distribution and to the extent
such applicable provisions of Code Section 409A and the regulations thereunder
require a delay of such distributions by a six-month period after the date of
such Executive’s Separation from Service with the Employer, no such distribution
shall be made prior to the date that is six months after the date of the
Executive’s Separation from Service with the Employer, and (ii) any such delayed
payments shall be paid to the Executive in a single lump sum within five (5)
business days after the end of the six (6) month delay.

 

ARTICLE 4
BENEFICIARIES

4.1.Beneficiary Designations. The Executive shall have the right to designate at
any time a Beneficiary to receive any benefits payable under this Plan upon the
death of the Executive. The Beneficiary designated under this Plan may be the
same as or different from the Beneficiary designation under any other benefit
plan of the Employer in which the Executive participates.

4.2.Beneficiary Designation; Changes. The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing, and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.

4.3.Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received in writing by the Plan Administrator or its
designated agent.

4.4.No Beneficiary Designation. If the Executive dies without a valid
Beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be distributed to the
personal representative of the Executive’s estate.

--------------------------------------------------------------------------------

4.5.Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Employer may pay such benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Employer may require proof of incapacity,
minority, or guardianship as it may deem appropriate before distribution of the
benefit. Distribution shall completely discharge the Employer from all liability
for the benefit.

ARTICLE 5
GENERAL LIMITATIONS

5.1.Limits on Payments.  Notwithstanding anything contained in this Plan to the
contrary, it is understood and agreed that the Bank shall not be required to
make any payment or take any action under this Plan if: (a) such payment or
action is prohibited by any governmental agency having jurisdiction over the
Bank (hereinafter referred to as “Regulatory Authority”) in light of the fact
that the Bank has been declared by Regulatory Authority to be troubled, or
operating in an unsafe or unsound matter; or (b) such payment or action (i)
would be prohibited by or would violate any provision of state or federal law
applicable to the Bank, as now in effect or hereafter amended, (ii) would be
prohibited by or would violate any applicable rules, regulations, orders or
statements of policy, whether now existing or hereafter promulgated, of any
Regulatory Authority, or (iii) otherwise would be prohibited by any Regulatory
Authority.

5.2.Termination for Cause.  Notwithstanding anything to the contrary contained
herein, in the event of the Executive’s termination for Cause, this Plan shall
terminate and no benefits shall be payable under the Plan.  For this purpose,
“Cause” shall mean such term, or similar term, as defined in any employment
agreement, separation agreement, or similar such agreement as may be in effect
between the Employer and the Executive at the time of such termination of
employment.  In the event no such agreement is then in effect, “Cause” shall
mean (a) the failure of the Executive to follow reasonable written instructions
or policies of the Board, which failure remains uncured after the expiration of
thirty (30) days following delivery of written notice of such failure to the
Executive and which failure results, or is reasonably expected to result, in a
material detriment to the Bank; provided, however, that this subsection (a)
shall only apply to instructions or policies that have been communicated to the
Executive within ninety (90) days prior to the date on which notice of such
failure is delivered to the Executive; (b) gross negligence or willful
misconduct of the Executive materially damaging to the business of the Bank; (c)
conviction of the Executive of a crime involving breach of trust, moral
turpitude, theft or fraud; (d) a material breach of the terms of any employment
agreement between the Bank and the Executive, including the failure by the
Executive to perform his duties and responsibilities in the manner and to the
extent required under such agreement, if such breach (i) results in a material
and continuing detriment to the Bank and (ii) remains uncured after the
expiration of thirty (30) days following delivery of written notice of such
breach to the Executive; (e) willful commission by the Executive of (i) acts
involving dishonesty or fraud or (ii) acts causing harm to the Bank; (f) a
willful misrepresentation by the Executive to the stockholders of the Bank or
the Board which causes substantial injury to the Bank; or (g) a request by any
state or federal authority regulating the Bank that the Executive be removed
from his position at the Bank.

5.3.Restrictive Covenants.  In partial consideration for the award of the
benefits under this Plan, the Executive’s rights with respect to the payment of
any benefit under this Plan shall be

--------------------------------------------------------------------------------

conditioned on the Executive’s compliance with any non-competition,
non-solicitation or other restrictive covenants that may be contained in any
employment agreement, restrictive covenants agreement or other agreement between
the Bank and the Executive.  In addition to any means at law or equity available
to enforce such restrictive covenants (including, without limitation, injunctive
relief), the Executive may, in the sole discretion of the Board, be required
upon a material breach of any such restrictive covenant to forfeit the
Executive’s rights with respect to any benefit hereunder.    

ARTICLE 6
CLAIMS AND REVIEW PROCEDURES

6.1.Claims Procedure.  A person or Beneficiary (a “claimant”) who has not
received benefits under the Plan that he or she believes should be paid shall
make a claim for such benefits as follows:

(a)Initiation - Written Claim. The claimant initiates a claim by submitting to
the Plan Administrator a written claim for the benefits.  If the claim relates
to the contents of a notice received by the claimant, the claim must be made
within sixty (60) days after the notice was received by the claimant.  All other
claims must be made within one hundred eighty (180) days after the date of the
event that caused the claim to arise.  The claim must state with particularity
the determination desired by the claimant.

(b)Timing of Plan Administrator Response. The Plan Administrator shall respond
to such claimant within ninety (90) days after receiving the claim (45 days in
the case of a claim involving a disability determination).  If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days (30 days in the case of a claim involving a
disability determination, unless the claimant voluntarily agrees to a longer
review period) by notifying the claimant in writing, prior to the end of the
initial ninety (90)-day period (45 days in the case of a claim involving a
disability determination), that an additional period is required.  The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.

(c)Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

(i)

The specific reasons for the denial,

 

(ii)

A reference to the specific provisions of the Plan on which the denial is based,

 

(iii)

A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

--------------------------------------------------------------------------------

 

(iv)

An explanation of the Plan’s review procedures and the time limits applicable to
such procedures, and

 

(v)

A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

6.2.Review Procedure.  If the Plan Administrator denies part or all of the
claim, the claimant shall have the opportunity for a full and fair review by the
Plan Administrator of the denial, as follows

(a)Initiation - Written Request.  To initiate the review, the claimant, within
60 days after receiving the Plan Administrator’s notice of denial (180 days in
the case of a claim involving a disability determination), must file with the
Plan Administrator a written request for review.

(b)Additional Submissions - Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

(c)Considerations on Review.  In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

(d)Timing of Plan Administrator Response.  The Plan Administrator shall respond
in writing to such claimant within sixty (60) days after receiving the request
for review (45 days in the case of a claim involving a disability
determination). If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional sixty (60) days by notifying the
claimant in writing, prior to the end of the initial sixty (60)-day period, that
an additional period is required (45 days in the case of a claim involving a
disability determination).  The notice of extension must set forth the special
circumstances and the date by which the Plan Administrator expects to render its
decision.

(e)Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review.  The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant.  The
notification shall set forth:

 

(i)

The specific reasons for the denial,

 

(ii)

A reference to the specific provisions of the Plan on which the denial is based,

 

(iii)

A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents,

--------------------------------------------------------------------------------

 

records and other information relevant (as defined in applicable ERISA
regulations) to the claimant’s claim for benefits, and

 

(iv)

A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).

(f)General.  The claims procedures hereunder shall comply with and include such
other information as is required under Department of Labor Regulations Section
2560.503-1

ARTICLE 7
MISCELLANEOUS

7.1.Amendments and Termination.  Subject to paragraph 7.12 of this Plan, this
Agreement may be amended or terminated solely by a written agreement signed by
the Bank and by the Executive.

7.2.No Guarantee of Employment. This Plan is not an employment policy or
contract. It does not give any Executive the right to remain an employee of the
Employer, nor does it interfere with the Employer’s right to discharge the
Executive. It also does not require any Executive to remain an employee nor
interfere with any Executive’s right to terminate employment at any time.

7.3.Non-Transferability. Benefits under this Plan cannot be sold, transferred,
assigned, pledged, attached, or encumbered in any manner.

7.4.Tax Withholding. The Employer shall withhold any taxes that are required to
be withheld from the benefits provided under this Plan.

7.5.Code Section 409A.  This Plan is intended to comply with the requirements of
Code Section 409A, including, without limitation, the requirements of Treasury
Regulation §1.409A-3(i)(5)(iv)(A), and shall be limited, construed and
interpreted in accordance with such intent.  Accordingly, the Board reserve the
right to amend the provisions of this Plan at any time and in any manner without
the consent of the Executive solely to comply with the requirements of Code
Section 409A and to avoid the imposition of the additional tax, interest or
income inclusion under Code Section 409A on any payment to be made hereunder
while preserving, to the maximum extent possible, the intended economic result
of the benefits to the Executive.  Each payment in a series of payments
hereunder shall be deemed a “separate payment” for purposes of Code Section
409A.  Whenever a payment under this Plan specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Board.  Notwithstanding the
foregoing, in no event whatsoever shall the Bank be liable for any additional
tax, interest, income inclusion or other penalty that may be imposed on the
Executive by Code Section 409A or for damages for failing to comply with Code
Section 409A.

7.6.Applicable Law. Except to the extent preempted by the laws of the United
States of America, the validity, interpretation, construction and performance of
this Plan shall be governed by and construed in accordance with the laws of the
State of Georgia, without giving effect to the principles of conflict of laws of
such state.

7.7.Unfunded Arrangement. The Executive and the Beneficiary are general
unsecured creditors of the Employer for the payment of benefits under this Plan.
The benefits represent the

--------------------------------------------------------------------------------

mere promise by the Employer to pay such benefits. The rights to benefits are
not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors. Any
insurance, annuity contract or other asset purchased by Employer to fund its
obligations under this Plan shall be a general asset of the Employer to which
the Executive and Beneficiary have no preferred or secured claim.

7.8.Benefit Provision.  Notwithstanding the provisions of this Plan in the
payment of the benefits under Article 3, any benefits payable under this Plan
are contingent solely upon the amount that is provided by the Annuity
Contract(s) as identified in this Plan or other provision as provided for in
Article 2.

7.9.Severability. If any provision of this Plan is held invalid, such invalidity
shall not affect any other provision of this Plan, and each such other provision
shall continue in full force and effect to the full extent consistent with law.
If any provision of this Plan is held invalid in part, such invalidity shall not
affect the remainder of the provision, and the remainder of such provision
together with all other provisions of this Plan shall continue in full force and
effect to the full extent consistent with law.

7.10.Headings. The headings of articles herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Plan.

7.11.Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Employer at the time of the delivery of such notice,
and properly addressed to the Employer if addressed to the Board, at
_________________________________.

7.12.Payment of Legal Fees. In the event litigation ensues between the parties
concerning the enforcement of the obligations of the parties under this Plan,
the Employer shall pay all costs and expenses in connection with such litigation
until such time as a final determination (excluding any appeals) is made with
respect to the litigation. If the Employer prevails on the substantive merits of
each material claim in dispute in such litigation, the Employer shall be
entitled to receive from the Executive all reasonable costs and expenses,
including without limitation attorneys’ fees, incurred by the Employer on behalf
of the Executive in connection with such litigation, and the Executive shall pay
such costs and expenses to the Employer promptly upon demand by the Employer.

7.13.Termination or Modification of Plan Because of Changes in Law, Rules or
Regulations. The Employer is entering into this Plan on the assumption that
certain existing tax laws, rules, and regulations will continue in effect in
their current form. If that assumption materially changes and the change has a
material detrimental effect on this Plan, then the Employer reserves the right
to terminate or modify this Plan accordingly.

ARTICLE 8
ADMINISTRATION OF AGREEMENT

--------------------------------------------------------------------------------

8.1.Plan Administrator Duties. This Plan shall be administered by a Plan
Administrator consisting of the Board or such committee or person(s) as the
Board shall appoint. The Plan Administrator shall have the sole and absolute
discretion and authority to interpret and enforce all appropriate rules and
regulations for the administration of this Plan and the rights of the Executive
under this Plan, to decide or resolve any and all questions or disputes arising
under this Plan, including benefits payable under this Plan and all other
interpretations of this Plan, as may arise in connection with the Plan. No
benefit shall be payable hereunder to any person unless the Plan Administrator,
in its sole discretion, determines such benefit is due.

8.2.Agents. In the administration of this Plan, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Employer.

8.3.Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of the Plan and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Plan.  Without limiting the
foregoing, it is acknowledged that the value of the benefits payable hereunder
may be difficult to determine in the event the Employer does not actually
purchase and maintain the Annuity Contract as contemplated hereunder; therefore,
in such event, the Employer shall have the right to make any reasonable
assumptions in determining the benefits payable hereunder and any such
determination made in good faith shall be binding on the Executive.

8.4.Indemnity of Plan Administrator. The Plan Administrator shall not be liable
to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan, unless such action or omission
is attributable to the willful misconduct of the Plan Administrator or any of
its members. The Employer shall indemnify and hold harmless the members of the
Plan Administrator against any and all claims, losses, damages, expenses, or
liabilities arising from any action or failure to act with respect to this Plan,
except in the case of willful misconduct by the Plan Administrator or any of its
members.

8.5.Employer Information. To enable the Plan Administrator to perform its
functions, the Employer shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Separation of Service of the Executive and
such other pertinent information as the Plan Administrator may reasonably
require.

This Supplemental Executive Retirement Plan Agreement is hereby adopted as of
the date written above.

THE EXECUTIVE:

AFFINITY BANK

 

 

/s/ Edward J. Cooney

 

By: /s/ Brandi Pajot

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

BENEFICIARY DESIGNATION

AFFINITY BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

I, ___________________, designate the following as Beneficiary of any death
benefits under the ______________________ Supplemental Executive Retirement Plan

Primary:



Contingent:



Note: To name a trust as Beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

I understand that I may change these Beneficiary designations by filing a new
written designation with the Employer. I further understand that the
designations will be automatically revoked if the Beneficiary predeceases me, or
if I have named my spouse as Beneficiary and our marriage is subsequently
dissolved.

Signature:

 

Date:, 20__

 

Accepted by the Employer this _______ day of ________________, 20__.

By:

 

Print Name:

 

Title:

 

14

